                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                    8:19CR357

        vs.
                                                          ORDER ON APPEARANCE FOR
ASHLIE RICKARDS,                                        SUPERVISED RELEASE VIOLATION

                       Defendant.


       The defendant appeared before the Court on June 23, 2021 regarding Petition for
Offender Under Supervision [31]. David Stickman represented the defendant. Patrick McGee
represented the government. The defendant was advised of the alleged violation(s) of supervised
release, right to retain or appointment of counsel, and any right to a preliminary hearing in
accordance with Federal Rule of Criminal Procedure 32.1(a)(3).
       The government moved for detention based upon risk of flight and danger. The defendant
requested a continuance of the preliminary and detention hearing. The preliminary and detention
hearing is continued to U.S. Magistrate Judge Michael D. Nelson in Courtroom No. 6, Roman L.
Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 9:00 a.m. on June 29,
2021. The defendant will remain detained pending further order of the court.


       IT IS SO ORDERED.


       Dated this 23rd day of June, 2021.

                                                   BY THE COURT:

                                                   s/ Susan M. Bazis
                                                   United States Magistrate Judge
